I concur in the judgment and also in the opinion, except that portion thereof which appears to hold that, upon the facts of this case, the language of the district court of appeal to the effect that if the view of the plaintiff was so obstructed by the mill building that he could not otherwise see the approaching engine *Page 12 
in time, it was his duty, as matter of law, to alight from his machine and go on foot to a point where he would have an unobstructed view, is sound in law. To my mind the best that can be said upon this matter for defendant is that the question whether as a reasonably careful man he should have so done was one for the jury. However, this language is not essential to the conclusion that plaintiff was guilty of contributory negligence as is sufficiently shown by what is said in the opinion.